Exhibit 10.1

 

Attachment 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
November 13, 2009, between Waddell & Reed Financial, Inc., a Delaware
corporation (the “Company”), and                                         
(“Indemnitee”).

 

BACKGROUND

 

Highly competent persons have become more reluctant to serve corporations as
directors or officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation.

 

The Board of Directors of the Company (the “Board”) has determined that, in
order to attract and retain qualified individuals, the Company will, unless
certain conditions described below are met, maintain on an ongoing basis, at its
sole expense, liability insurance to protect certain persons serving the Company
and its subsidiaries from certain liabilities.  Although the furnishing of such
insurance has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions.

 

Directors, officers, and other persons in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself.

 

The Restated Certificate of Incorporation (the “Certificate”) and the Amended
and Restated Bylaws of the Company (the “Bylaws”) require indemnification of the
officers and directors of the Company to the full extent permissible under
applicable law.  Indemnitee may also be entitled to indemnification pursuant to
the General Corporation Law of the State of Delaware (“DGCL”).  The Certificate,
the Bylaws, and the DGCL expressly provide that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of the Board, officers, and
other persons with respect to indemnification.

 

The uncertainties relating to insurance and to indemnification have increased
the difficulty of attracting and retaining persons to serve.  The Board has
determined that the increased difficulty in attracting and retaining such
persons is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure such persons that there will be increased
certainty of such protection in the future.

 

It is reasonable, prudent, and necessary for the Company contractually to
obligate itself to indemnify, and to advance expenses on behalf of, such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified.

 

--------------------------------------------------------------------------------


 

This Agreement is a supplement to and in furtherance of the Certificate and
Bylaws and any resolutions adopted by the Board, and will not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder.

 

Indemnitee does not regard the protection available under the Company’s
Certificate and Bylaws and insurance as adequate in the present circumstances;
may not be willing to serve as an officer or director without adequate
protection; and the Company desires Indemnitee to serve in such capacity. 
Indemnitee is willing to serve, continue to serve, and to take on additional
service for or on behalf of the Company on the condition that he or she be so
indemnified.

 

THEREFORE, in consideration of the foregoing and of Indemnitee’s agreement to
serve as an officer or director or both after the date of this Agreement, the
parties to this Agreement agree as follows:

 


1.                                       INDEMNIFICATION OF INDEMNITEE.  THE
COMPANY HEREBY AGREES TO DEFEND, HOLD HARMLESS, AND INDEMNIFY INDEMNITEE TO THE
FULLEST EXTENT PERMITTED BY LAW, AS SUCH MAY BE AMENDED FROM TIME TO TIME.  IN
FURTHERANCE OF THE FOREGOING INDEMNIFICATION, AND WITHOUT LIMITING THE
GENERALITY THEREOF:


 


(A)                                  PROCEEDINGS OTHER THAN PROCEEDINGS BY OR IN
THE RIGHT OF THE COMPANY.  INDEMNITEE WILL BE ENTITLED TO THE RIGHTS OF
INDEMNIFICATION PROVIDED IN THIS SECTION 1(A) IF, BY REASON OF HIS OR HER
CORPORATE STATUS, THE INDEMNITEE IS, OR IS THREATENED TO BE MADE, A PARTY TO OR
PARTICIPANT IN ANY PROCEEDING OTHER THAN A PROCEEDING BY OR IN THE RIGHT OF THE
COMPANY.  PURSUANT TO THIS SECTION 1(A), INDEMNITEE WILL BE INDEMNIFIED,
DEFENDED, AND HELD HARMLESS TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
AS SUCH MAY BE AMENDED FROM TIME TO TIME (BUT IN THE CASE OF ANY SUCH AMENDMENT,
ONLY TO THE EXTENT THAT SUCH AMENDMENT PERMITS THE COMPANY TO PROVIDE BROADER
INDEMNIFICATION RIGHTS THAN PERMITTED PRIOR TO SUCH AMENDMENT), AGAINST ALL
EXPENSES, JUDGMENTS, PENALTIES, FINES, AND AMOUNTS PAID IN SETTLEMENT ACTUALLY
AND REASONABLY INCURRED BY HIM OR HER, OR ON HIS OR HER BEHALF, IN CONNECTION
WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE, OR MATTER IN ANY SUCH PROCEEDING, IF
THE INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY, AND WITH
RESPECT TO ANY CRIMINAL PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE THE
INDEMNITEE’S CONDUCT WAS UNLAWFUL.


 


(B)                                 PROCEEDINGS BY OR IN THE RIGHT OF THE
COMPANY.  INDEMNITEE WILL BE ENTITLED TO THE RIGHTS OF INDEMNIFICATION PROVIDED
IN THIS SECTION 1(B) IF, BY REASON OF HIS OR HER CORPORATE STATUS, INDEMNITEE
IS, OR IS THREATENED TO BE MADE, A PARTY TO OR PARTICIPANT IN ANY PROCEEDING
BROUGHT BY OR IN THE RIGHT OF THE COMPANY.  PURSUANT TO THIS SECTION 1(B),
INDEMNITEE WILL BE INDEMNIFIED, DEFENDED, AND HELD HARMLESS TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, AS SUCH MAY BE AMENDED FROM TIME TO TIME
(BUT IN THE CASE OF ANY SUCH AMENDMENT, ONLY TO THE EXTENT THAT SUCH AMENDMENT
PERMITS THE COMPANY TO PROVIDE BROADER INDEMNIFICATION RIGHTS THAN PERMITTED
PRIOR TO SUCH AMENDMENT), AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED
BY THE INDEMNITEE, OR ON THE INDEMNITEE’S BEHALF, IN CONNECTION WITH SUCH
PROCEEDING IF THE INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER THE INDEMNITEE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY; PROVIDED, HOWEVER, IF APPLICABLE LAW SO PROVIDES, NO

 

2

--------------------------------------------------------------------------------



 


INDEMNIFICATION AGAINST SUCH EXPENSES WILL BE MADE IN RESPECT OF ANY CLAIM,
ISSUE OR MATTER IN SUCH PROCEEDING AS TO WHICH INDEMNITEE HAS BEEN FINALLY
ADJUDGED TO BE LIABLE TO THE COMPANY UNLESS AND TO THE EXTENT THAT THE COURT OF
CHANCERY OF THE STATE OF DELAWARE DETERMINES THAT SUCH INDEMNIFICATION MAY BE
MADE.


 


(C)                                  INDEMNIFICATION FOR EXPENSES OF A PARTY WHO
IS WHOLLY OR PARTLY SUCCESSFUL.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY REASON OF HIS OR HER CORPORATE
STATUS, A PARTY TO AND IS WHOLLY SUCCESSFUL, ON THE MERITS OR OTHERWISE, IN ANY
PROCEEDING, HE OR SHE WILL BE INDEMNIFIED TO THE FULLEST EXTENT PERMITTED BY
LAW, AS SUCH MAY BE AMENDED FROM TIME TO TIME (BUT IN THE CASE OF ANY SUCH
AMENDMENT, ONLY TO THE EXTENT THAT SUCH AMENDMENT PERMITS THE COMPANY TO PROVIDE
BROADER INDEMNIFICATION RIGHTS THAN PERMITTED PRIOR TO SUCH AMENDMENT), AGAINST
ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR HER OR ON HIS OR HER
BEHALF IN CONNECTION WITH SUCH PROCEEDING.  IF INDEMNITEE IS NOT WHOLLY
SUCCESSFUL IN SUCH PROCEEDING BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS
TO ONE OR MORE BUT LESS THAN ALL CLAIMS, ISSUES, OR MATTERS IN SUCH PROCEEDING,
THE COMPANY WILL INDEMNIFY INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED BY HIM OR HER OR ON HIS OR HER BEHALF IN CONNECTION WITH
EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE, OR MATTER.  FOR PURPOSES OF THIS
SECTION 1(C) AND WITHOUT LIMITATION, THE TERMINATION OF ANY CLAIM, ISSUE, OR
MATTER IN SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT PREJUDICE, WILL BE
DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE, OR MATTER.


 


2.                                       ADDITIONAL INDEMNITY.  IN ADDITION TO,
AND WITHOUT REGARD TO ANY LIMITATIONS ON, THE INDEMNIFICATION PROVIDED FOR IN
SECTION 1 OF THIS AGREEMENT, THE COMPANY WILL AND HEREBY DOES INDEMNIFY, DEFEND,
AND HOLD HARMLESS INDEMNITEE AGAINST ALL EXPENSES, JUDGMENTS, PENALTIES, FINES,
AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY HIM OR HER OR
ON HIS OR HER BEHALF IF, BY REASON OF HIS OR HER CORPORATE STATUS, HE OR SHE IS,
OR IS THREATENED TO BE MADE, A PARTY TO OR PARTICIPANT IN ANY PROCEEDING
(INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY), INCLUDING, WITHOUT
LIMITATION, ALL LIABILITY ARISING OUT OF THE SOLE, CONTRIBUTORY, COMPARATIVE OR
OTHER NEGLIGENCE, OR ACTIVE OR PASSIVE WRONGDOING OF INDEMNITEE.  EXCEPT AS
PROVIDED IN THIS SECTION 2 OR IN SECTION 9, THE ONLY LIMITATION THAT WILL EXIST
UPON THE COMPANY’S OBLIGATIONS PURSUANT TO THIS AGREEMENT WILL BE THAT THE
COMPANY WILL NOT BE OBLIGATED TO MAKE ANY PAYMENT TO INDEMNITEE THAT IS FINALLY
ADJUDGED (UNDER THE PROCEDURES, AND SUBJECT TO THE PRESUMPTIONS, SET FORTH IN
SECTIONS 6 AND 7) TO BE UNLAWFUL.


 


3.                                       CONTRIBUTION.


 


(A)                                  REGARDLESS OF WHETHER THE INDEMNIFICATION
PROVIDED IN SECTIONS 1 AND 2 IS AVAILABLE, IN RESPECT OF ANY THREATENED,
PENDING, OR COMPLETED PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH
INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), THE COMPANY WILL PAY, IN
THE FIRST INSTANCE, THE ENTIRE AMOUNT OF ANY JUDGMENT OR SETTLEMENT OF SUCH
PROCEEDING WITHOUT REQUIRING INDEMNITEE TO CONTRIBUTE TO SUCH PAYMENT, AND THE
COMPANY HEREBY WAIVES AND RELINQUISHES ANY RIGHT OF CONTRIBUTION IT MAY HAVE
AGAINST INDEMNITEE.  THE COMPANY WILL NOT, WITHOUT PRIOR WRITTEN CONSENT OF
INDEMNITEE, ENTER INTO ANY SETTLEMENT OF ANY PROCEEDING IN WHICH THE COMPANY IS
JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING) UNLESS
SUCH SETTLEMENT SOLELY INVOLVES THE PAYMENT OF MONEY AND INCLUDES A FULL,
UNCONDITIONAL AND FINAL RELEASE OF ALL

 

3

--------------------------------------------------------------------------------



 


CLAIMS THAT ARE OR WERE ASSERTED AGAINST INDEMNITEE IN SUCH PROCEEDING.  IN
ADDITION, THE COMPANY WILL NOT, WITHOUT PRIOR WRITTEN CONSENT OF INDEMNITEE,
SEEK OR AGREE TO A BAR ORDER THAT EXTINGUISHES INDEMNITEE’S RIGHTS TO
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, WHETHER UNDER THIS AGREEMENT OR
OTHERWISE.


 


(B)                                 WITHOUT DIMINISHING OR IMPAIRING THE
OBLIGATIONS OF THE COMPANY SET FORTH IN SECTION 3(A), IF, FOR ANY REASON,
INDEMNITEE ELECTS OR IS REQUIRED TO PAY ALL OR ANY PORTION OF ANY JUDGMENT OR
SETTLEMENT IN ANY PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH
INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), THE COMPANY WILL
CONTRIBUTE TO THE AMOUNT OF EXPENSES, JUDGMENTS, FINES, AND AMOUNTS PAID IN
SETTLEMENT ACTUALLY AND REASONABLY INCURRED AND PAID OR PAYABLE BY INDEMNITEE IN
PROPORTION TO THE RELATIVE BENEFITS RECEIVED FROM THE TRANSACTION THAT GAVE RISE
TO SUCH PROCEEDING BY (I) THE COMPANY AND ALL OFFICERS, DIRECTORS, OR EMPLOYEES
OF THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE JOINTLY LIABLE WITH INDEMNITEE
(OR WOULD BE IF JOINED IN SUCH PROCEEDING), ON THE ONE HAND; AND
(II) INDEMNITEE, ON THE OTHER HAND; PROVIDED, HOWEVER, THAT THE PROPORTION
DETERMINED ON THE BASIS OF RELATIVE BENEFIT MAY, TO THE EXTENT NECESSARY TO
CONFORM TO LAW, BE FURTHER ADJUSTED BY REFERENCE TO THE RELATIVE FAULT OF THE
COMPANY AND ALL OFFICERS, DIRECTORS, OR EMPLOYEES OF THE COMPANY OTHER THAN
INDEMNITEE WHO ARE JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH
PROCEEDING), ON THE ONE HAND, AND INDEMNITEE, ON THE OTHER HAND, IN CONNECTION
WITH THE EVENTS THAT RESULTED IN SUCH EXPENSES, JUDGMENTS, FINES, OR SETTLEMENT
AMOUNTS, AS WELL AS ANY OTHER EQUITABLE CONSIDERATIONS THAT APPLICABLE LAW MAY
REQUIRE TO BE CONSIDERED.  THE RELATIVE FAULT OF THE COMPANY AND ALL OFFICERS,
DIRECTORS, OR EMPLOYEES OF THE COMPANY, OTHER THAN INDEMNITEE, WHO ARE JOINTLY
LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN SUCH PROCEEDING), ON THE ONE
HAND, AND INDEMNITEE, ON THE OTHER HAND, WILL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, THE DEGREE TO WHICH THEIR ACTIONS WERE MOTIVATED BY INTENT
TO GAIN PERSONAL PROFIT OR ADVANTAGE, THE DEGREE TO WHICH THEIR LIABILITY IS
PRIMARY OR SECONDARY, AND THE DEGREE TO WHICH THEIR CONDUCT IS ACTIVE OR
PASSIVE.


 


(C)                                  THE COMPANY HEREBY AGREES TO FULLY
INDEMNIFY, DEFEND, AND HOLD HARMLESS INDEMNITEE FROM ANY CLAIMS OF CONTRIBUTION
THAT MAY BE BROUGHT BY OFFICERS, DIRECTORS, OR EMPLOYEES OF THE COMPANY, OTHER
THAN INDEMNITEE, WHO MAY BE JOINTLY LIABLE WITH INDEMNITEE.


 


(D)                                 TO THE FULLEST EXTENT PERMISSIBLE UNDER
APPLICABLE LAW, IF THE INDEMNIFICATION PROVIDED FOR IN THIS AGREEMENT IS
UNAVAILABLE TO INDEMNITEE FOR ANY REASON WHATSOEVER, THE COMPANY, IN LIEU OF
INDEMNIFYING INDEMNITEE, WILL CONTRIBUTE TO THE AMOUNT INCURRED BY INDEMNITEE,
WHETHER FOR JUDGMENTS, FINES, PENALTIES, EXCISE TAXES, AND AMOUNTS PAID OR TO BE
PAID IN SETTLEMENT OR FOR EXPENSES, IN CONNECTION WITH ANY CLAIM RELATING TO AN
INDEMNIFIABLE EVENT UNDER THIS AGREEMENT, IN SUCH PROPORTION AS IS DEEMED FAIR
AND REASONABLE IN LIGHT OF ALL OF THE CIRCUMSTANCES OF SUCH PROCEEDING IN ORDER
TO REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND INDEMNITEE AS A
RESULT OF THE EVENT(S) OR TRANSACTION(S) GIVING CAUSE TO SUCH PROCEEDING; AND
(II) THE RELATIVE FAULT OF THE COMPANY (AND ITS DIRECTORS, OFFICERS, EMPLOYEES,
AND AGENTS) AND INDEMNITEE IN CONNECTION WITH SUCH EVENT(S) OR TRANSACTION(S).

 

4

--------------------------------------------------------------------------------



 


4.                                       INDEMNIFICATION FOR EXPENSES OF A
WITNESS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
THAT INDEMNITEE IS, BY REASON OF HIS OR HER CORPORATE STATUS, A WITNESS OR
OTHERWISE INVOLVED IN ANY PROCEEDING TO WHICH INDEMNITEE IS NOT A PARTY, THE
COMPANY WILL INDEMNIFY, DEFEND, AND HOLD HARMLESS THE INDEMNITEE AGAINST ALL
EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR HER OR ON HIS OR HER BEHALF
IN CONNECTION THEREWITH.


 


5.                                       ADVANCEMENT OF EXPENSES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, AS SUCH MAY BE AMENDED FROM TIME TO TIME (BUT
IN THE CASE OF ANY SUCH AMENDMENT, ONLY TO THE EXTENT THAT SUCH AMENDMENT
PERMITS THE COMPANY TO PROVIDE BROADER ADVANCEMENT RIGHTS THAN PERMITTED PRIOR
TO SUCH AMENDMENT), THE COMPANY WILL ADVANCE ALL EXPENSES INCURRED BY OR ON
BEHALF OF INDEMNITEE IN CONNECTION WITH ANY PROCEEDING BY REASON OF INDEMNITEE’S
CORPORATE STATUS WITHIN 30 DAYS AFTER THE RECEIPT BY THE COMPANY OF A STATEMENT
OR STATEMENTS FROM INDEMNITEE REQUESTING SUCH ADVANCE OR ADVANCES FROM TIME TO
TIME, WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF SUCH PROCEEDING.  SUCH
STATEMENT OR STATEMENTS WILL REASONABLY EVIDENCE THE EXPENSES INCURRED BY
INDEMNITEE AND WILL INCLUDE OR BE PRECEDED OR ACCOMPANIED BY AN UNDERTAKING BY
OR ON BEHALF OF INDEMNITEE TO REPAY ANY EXPENSES ADVANCED IF IT IS ULTIMATELY
DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED AGAINST SUCH
EXPENSES.  ANY ADVANCES AND UNDERTAKINGS TO REPAY PURSUANT TO THIS SECTION 5
WILL BE UNSECURED AND INTEREST-FREE AND ANY ADVANCES WILL BE MADE WITHOUT REGARD
TO INDEMNITEE’S ABILITY TO REPAY THE EXPENSES.  INDEMNITEE WILL QUALIFY FOR AND
BE ENTITLED TO RECEIVE SUCH ADVANCES SOLELY UPON EXECUTION AND DELIVERY TO THE
COMPANY OF THE STATEMENT OR STATEMENTS AND THE UNDERTAKING REFERRED TO IN THIS
SECTION 5.


 


6.                                       PROCEDURES AND PRESUMPTIONS FOR
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.  IT IS THE INTENT OF THIS
AGREEMENT TO SECURE FOR INDEMNITEE RIGHTS OF INDEMNIFICATION THAT ARE AS
FAVORABLE AS MAY BE PERMITTED UNDER THE DGCL AND PUBLIC POLICY OF THE STATE OF
DELAWARE.  ACCORDINGLY, THE PARTIES AGREE THAT THE FOLLOWING PROCEDURES AND
PRESUMPTIONS WILL APPLY IN THE EVENT OF ANY QUESTION AS TO WHETHER INDEMNITEE IS
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT:


 


(A)                                  TO OBTAIN INDEMNIFICATION UNDER THIS
AGREEMENT, INDEMNITEE MUST SUBMIT TO THE COMPANY A WRITTEN REQUEST, INCLUDING
SUCH DOCUMENTATION AND INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE AND
IS REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION.  THE SECRETARY OF THE COMPANY WILL, PROMPTLY UPON
RECEIPT OF SUCH A REQUEST FOR INDEMNIFICATION, ADVISE THE BOARD THAT INDEMNITEE
HAS REQUESTED INDEMNIFICATION.


 


(B)                                 IF THE COMPANY SHALL BE OBLIGATED TO PAY THE
EXPENSES OF ANY PROCEEDING AGAINST INDEMNITEE, THE COMPANY SHALL BE ENTITLED TO
ASSUME AND CONTROL THE DEFENSE OF SUCH PROCEEDING (WITH COUNSEL CONSENTED TO BY
INDEMNITEE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), UPON THE DELIVERY
TO INDEMNITEE OF WRITTEN NOTICE OF ITS ELECTION SO TO DO.  AFTER DELIVERY OF
SUCH NOTICE, CONSENT TO SUCH COUNSEL BY INDEMNITEE AND THE RETENTION OF SUCH
COUNSEL BY THE COMPANY, THE COMPANY WILL NOT BE LIABLE TO INDEMNITEE UNDER THIS
AGREEMENT FOR ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED BY INDEMNITEE WITH
RESPECT TO THE SAME PROCEEDING, PROVIDED THAT IF (I) THE EMPLOYMENT OF SEPARATE
COUNSEL BY INDEMNITEE HAS BEEN PREVIOUSLY AUTHORIZED BY THE COMPANY,
(II) INDEMNITEE OR COUNSEL SELECTED BY THE COMPANY SHALL HAVE CONCLUDED THAT
THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE COMPANY AND INDEMNITEE OR AMONG
INDEMNITEES JOINTLY REPRESENTED

 

5

--------------------------------------------------------------------------------



 


IN THE CONDUCT OF ANY SUCH DEFENSE; OR (III) THE COMPANY SHALL NOT, IN FACT,
HAVE EMPLOYED COUNSEL, TO WHICH INDEMNITEE HAS CONSENTED AS AFORESAID, TO ASSUME
THE DEFENSE OF SUCH PROCEEDING, THEN THE REASONABLE FEES AND EXPENSES OF
INDEMNITEE’S COUNSEL SHALL BE AT THE EXPENSE OF THE COMPANY.  NOTWITHSTANDING
THE FOREGOING, INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY COUNSEL IN ANY SUCH
PROCEEDING AT INDEMNITEE’S EXPENSE.


 


(C)                                  THE COMPANY WILL BE ENTITLED TO PARTICIPATE
IN THE PROCEEDING AT ITS OWN EXPENSE.  THE COMPANY WILL NOT, WITHOUT PRIOR
WRITTEN CONSENT OF INDEMNITEE, EFFECT ANY SETTLEMENT OF A CLAIM AGAINST
INDEMNITEE IN ANY THREATENED OR PENDING PROCEEDING UNLESS SUCH SETTLEMENT SOLELY
INVOLVES THE PAYMENT OF MONEY BY ANY PERSON OTHER THAN INDEMNITEE AND INCLUDES A
FULL, UNCONDITIONAL AND FINAL RELEASE OF ALL CLAIMS THAT ARE OR WERE ASSERTED
AGAINST INDEMNITEE IN SUCH PROCEEDING.  IN ADDITION, THE COMPANY WILL NOT,
WITHOUT PRIOR WRITTEN CONSENT OF INDEMNITEE, SEEK OR AGREE TO A BAR ORDER THAT
EXTINGUISHES INDEMNITEE’S RIGHTS TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES,
WHETHER UNDER THIS AGREEMENT OR OTHERWISE.


 


(D)                                 UPON WRITTEN REQUEST BY INDEMNITEE FOR
INDEMNIFICATION PURSUANT TO THE FIRST SENTENCE OF SECTION 6(A), A DETERMINATION,
IF REQUIRED BY APPLICABLE LAW, WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION WILL BE MADE IN THE SPECIFIC CASE: (I) IF A CHANGE IN CONTROL
SHALL HAVE OCCURRED, BY INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE BOARD, A
COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE; OR (II) IF A CHANGE IN CONTROL
SHALL NOT HAVE OCCURRED, (A) BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS,
EVEN THOUGH LESS THAN A QUORUM OF THE BOARD, (B) BY A COMMITTEE OF DISINTERESTED
DIRECTORS DESIGNATED BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN
THOUGH LESS THAN A QUORUM OF THE BOARD, (C) IF THERE ARE NO SUCH DISINTERESTED
DIRECTORS OR, IF SUCH DISINTERESTED DIRECTORS SO DIRECT, BY INDEPENDENT COUNSEL
IN A WRITTEN OPINION TO THE BOARD, A COPY OF WHICH SHALL BE DELIVERED TO
INDEMNITEE, OR (D) IF SO DIRECTED BY THE BOARD, BY THE STOCKHOLDERS OF THE
COMPANY.  INDEMNITEE WILL REASONABLY COOPERATE WITH THE PERSON MAKING THE
DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION,
INCLUDING PROVIDING TO SUCH PERSON UPON REASONABLE ADVANCE REQUEST ANY
DOCUMENTATION OR INFORMATION THAT IS NOT PRIVILEGED OR OTHERWISE PROTECTED FROM
DISCLOSURE AND THAT IS REASONABLY AVAILABLE TO INDEMNITEE AND REASONABLY
NECESSARY TO SUCH DETERMINATION.  ANY EXPENSES ACTUALLY AND REASONABLY INCURRED
BY INDEMNITEE IN SO COOPERATING WITH THE PERSON MAKING SUCH DETERMINATION WILL
BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE DETERMINATION AS TO INDEMNITEE’S
ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY HEREBY INDEMNIFIES, DEFENDS, AND
AGREES TO HOLD INDEMNITEE HARMLESS FROM ANY SUCH COSTS AND EXPENSES.  IF IT IS
DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION REQUESTED BY
INDEMNITEE IN A WRITTEN APPLICATION SUBMITTED TO THE COMPANY PURSUANT TO
SECTION 6, PAYMENT TO INDEMNITEE WILL BE MADE WITHIN 30 DAYS OF THE WRITTEN
REQUEST FOR INDEMNIFICATION SUBMITTED BY INDEMNITEE.


 


(E)                                  IN THE EVENT THE DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO
SECTION 6(D), THE INDEPENDENT COUNSEL WILL BE SELECTED AS PROVIDED IN THIS
SECTION 6(E).  IF A CHANGE IN CONTROL HAS NOT OCCURRED, THE INDEPENDENT COUNSEL
WILL BE SELECTED BY THE BOARD, AND THE COMPANY WILL GIVE WRITTEN NOTICE TO
INDEMNITEE ADVISING HIM OR HER OF THE IDENTITY OF THE INDEPENDENT COUNSEL SO
SELECTED.  IF A CHANGE IN CONTROL HAS OCCURRED, THE INDEPENDENT COUNSEL WILL BE
SELECTED

 

6

--------------------------------------------------------------------------------



 


BY INDEMNITEE (UNLESS INDEMNITEE REQUESTS THAT SUCH SELECTION BE MADE BY THE
BOARD, IN WHICH EVENT THE PRECEDING SENTENCE WILL APPLY), AND INDEMNITEE WILL
GIVE WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY OF THE
INDEPENDENT COUNSEL SO SELECTED.  IN EITHER EVENT, INDEMNITEE OR THE COMPANY, AS
THE CASE MAY BE, MAY, WITHIN TEN DAYS AFTER SUCH WRITTEN NOTICE OF SUCH
SELECTION HAS BEEN RECEIVED, DELIVER TO THE COMPANY OR TO INDEMNITEE, AS THE
CASE MAY BE, A WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH
OBJECTION MAY BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO
SELECTED DOES NOT MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN
THIS AGREEMENT, AND THE OBJECTION WILL SET FORTH WITH PARTICULARITY THE FACTUAL
BASIS OF SUCH ASSERTION.  ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO
SELECTED WILL ACT AS INDEPENDENT COUNSEL.  IF A WRITTEN OBJECTION IS MADE AND
SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS INDEPENDENT
COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT OF COMPETENT
JURISDICTION HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT.  THE COMPANY
AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF THE INDEPENDENT COUNSEL AND TO
FULLY INDEMNIFY SUCH INDEPENDENT COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS,
LIABILITIES, AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS
ENGAGEMENT PURSUANT TO THIS AGREEMENT.


 


(F)                                    IN MAKING A DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION UNDER THIS AGREEMENT, THE PERSON MAKING SUCH
DETERMINATION WILL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT.  ANYONE SEEKING TO OVERCOME THIS PRESUMPTION WILL HAVE THE
BURDEN OF PROOF AND THE BURDEN OF PERSUASION BY CLEAR AND CONVINCING EVIDENCE. 
NEITHER THE FAILURE OF THE COMPANY (INCLUDING THE BOARD, INDEPENDENT COUNSEL OR
ITS STOCKHOLDERS) TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY
ACTION PURSUANT TO THIS AGREEMENT THAT INDEMNIFICATION OF INDEMNITEE IS PROPER
IN THE CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF
CONDUCT SET FORTH IN THE DGCL, NOR AN ACTUAL DETERMINATION BY THE COMPANY
(INCLUDING THE BOARD, INDEPENDENT COUNSEL OR ITS STOCKHOLDERS) THAT INDEMNITEE
HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, WILL BE A DEFENSE TO THE ACTION
OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET THE APPLICABLE STANDARD OF
CONDUCT.


 


(G)                                 INDEMNITEE WILL BE DEEMED TO HAVE ACTED IN
GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON THE RECORDS OR BOOKS OF ACCOUNT OF
THE ENTERPRISE, INCLUDING FINANCIAL STATEMENTS, OR ON INFORMATION SUPPLIED TO
INDEMNITEE BY THE OFFICERS OR EMPLOYEES OF THE ENTERPRISE IN THE COURSE OF THEIR
DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR THE ENTERPRISE OR ON INFORMATION
OR RECORDS GIVEN OR REPORTS MADE TO THE ENTERPRISE BY AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT SELECTED BY THE
ENTERPRISE.  IN ADDITION, THE KNOWLEDGE OR ACTIONS, OR FAILURE TO ACT, OF ANY
DIRECTOR, OFFICER, AGENT, OR EMPLOYEE OF THE ENTERPRISE WILL NOT BE IMPUTED TO
INDEMNITEE FOR PURPOSES OF DETERMINING THE RIGHT TO INDEMNIFICATION UNDER THIS
AGREEMENT.  REGARDLESS OF WHETHER THE FOREGOING PROVISIONS OF THIS
SECTION 6(G) ARE SATISFIED, IT WILL IN ANY EVENT BE PRESUMED THAT INDEMNITEE HAS
AT ALL TIMES ACTED IN GOOD FAITH AND IN A MANNER HE OR SHE REASONABLY BELIEVED
TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY.  ANYONE SEEKING TO
OVERCOME THIS PRESUMPTION WILL HAVE THE BURDEN OF PROOF AND THE BURDEN OF
PERSUASION BY CLEAR AND CONVINCING EVIDENCE.

 

7

--------------------------------------------------------------------------------



 


(H)                                 IF THE PERSON EMPOWERED OR SELECTED UNDER
SECTION 6(D) TO DETERMINE WHETHER INDEMNITEE IS ENTITLED TO INDEMNIFICATION HAS
NOT MADE A DETERMINATION WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF THE
REQUEST THEREFOR, THE REQUISITE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
WILL BE DEEMED TO HAVE BEEN MADE AND INDEMNITEE WILL BE ENTITLED TO SUCH
INDEMNIFICATION ABSENT (I) A MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR
AN OMISSION OF A MATERIAL FACT NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT
MATERIALLY MISLEADING, IN CONNECTION WITH THE REQUEST FOR INDEMNIFICATION OR
(II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER APPLICABLE LAW.


 


(I)                                     INDEMNITEE WILL COOPERATE WITH THE
PERSON MAKING SUCH DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION, INCLUDING PROVIDING TO SUCH PERSON UPON REASONABLE ADVANCE
REQUEST ANY DOCUMENTATION OR INFORMATION THAT IS NOT PRIVILEGED OR OTHERWISE
PROTECTED FROM DISCLOSURE AND THAT IS REASONABLY AVAILABLE TO INDEMNITEE AND
REASONABLY NECESSARY TO SUCH DETERMINATION.  ANY INDEPENDENT COUNSEL, MEMBER OF
THE BOARD, OR STOCKHOLDER OF THE COMPANY WILL ACT REASONABLY AND IN GOOD FAITH
IN MAKING A DETERMINATION REGARDING THE INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION UNDER THIS AGREEMENT.  ANY EXPENSES ACTUALLY AND REASONABLY
INCURRED BY INDEMNITEE IN SO COOPERATING WITH THE PERSON MAKING SUCH
DETERMINATION WILL BE BORNE BY THE COMPANY (IRRESPECTIVE OF THE DETERMINATION AS
TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION) AND THE COMPANY HEREBY AGREES TO
INDEMNIFY, DEFEND, AND HOLD INDEMNITEE HARMLESS THEREFROM.


 


(J)                                     THE COMPANY ACKNOWLEDGES THAT A
SETTLEMENT OR OTHER DISPOSITION SHORT OF FINAL JUDGMENT MAY BE SUCCESSFUL IF IT
PERMITS A PARTY TO AVOID EXPENSE, DELAY, DISTRACTION, DISRUPTION, OR
UNCERTAINTY.  IN THE EVENT THAT ANY PROCEEDING TO WHICH INDEMNITEE IS A PARTY IS
RESOLVED IN ANY MANNER OTHER THAN BY ADVERSE JUDGMENT AGAINST INDEMNITEE
(INCLUDING, WITHOUT LIMITATION, SETTLEMENT OF SUCH PROCEEDING WITH OR WITHOUT
PAYMENT OF MONEY OR OTHER CONSIDERATION), IT WILL BE PRESUMED THAT INDEMNITEE
HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN SUCH PROCEEDING.  ANYONE
SEEKING TO OVERCOME THIS PRESUMPTION WILL HAVE THE BURDEN OF PROOF AND THE
BURDEN OF PERSUASION BY CLEAR AND CONVINCING EVIDENCE.


 


(K)                                  THE TERMINATION OF ANY PROCEEDING OR OF ANY
CLAIM, ISSUE, OR MATTER THEREIN, BY JUDGMENT, ORDER, SETTLEMENT, OR CONVICTION,
OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, WILL NOT (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE
RIGHT OF INDEMNITEE TO INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE
DID NOT ACT IN GOOD FAITH AND IN A MANNER THAT HE OR SHE REASONABLY BELIEVED TO
BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO
ANY CRIMINAL PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT
HIS OR HER CONDUCT WAS UNLAWFUL.


 


7.                                       REMEDIES OF INDEMNITEE.


 


(A)                                  IN THE EVENT THAT (I) A DETERMINATION IS
MADE PURSUANT TO SECTION 6 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES IS NOT TIMELY
MADE PURSUANT TO SECTION 5 OF THIS AGREEMENT, (III) NO DETERMINATION OF
ENTITLEMENT TO INDEMNIFICATION IS MADE PURSUANT TO SECTION 6(D) 

 

8

--------------------------------------------------------------------------------



 


OF THIS AGREEMENT WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR
INDEMNIFICATION, OR (IV) PAYMENT OF INDEMNIFICATION IS NOT MADE PURSUANT TO THIS
AGREEMENT WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN REQUEST
THEREFOR, INDEMNITEE MAY AT ANY TIME THEREAFTER BRING SUIT AGAINST THE COMPANY
TO ENFORCE INDEMNITEE’S CLAIM TO SUCH INDEMNIFICATION OR PAYMENT.  THE COMPANY
WILL NOT OPPOSE INDEMNITEE’S RIGHT TO BRING SUCH SUIT.


 


(B)                                 IN THE EVENT THAT A DETERMINATION HAS BEEN
MADE PURSUANT TO SECTION 6(D) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED
TO INDEMNIFICATION, ANY JUDICIAL PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7
WILL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL ON THE MERITS, AND
INDEMNITEE WILL NOT BE PREJUDICED BY REASON OF THE ADVERSE DETERMINATION UNDER
SECTION 6(D).


 


(C)                                  IF A DETERMINATION HAS BEEN MADE PURSUANT
TO SECTION 6(D) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, THE COMPANY WILL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL
PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7, ABSENT (I) A MISSTATEMENT BY
INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO
MAKE INDEMNITEE’S MISSTATEMENT NOT MATERIALLY MISLEADING IN CONNECTION WITH THE
APPLICATION FOR INDEMNIFICATION, OR (II) A PROHIBITION OF SUCH INDEMNIFICATION
UNDER APPLICABLE LAW.


 


(D)                                 THE COMPANY WILL INDEMNIFY, DEFEND, AND HOLD
HARMLESS INDEMNITEE AGAINST ANY AND ALL EXPENSES AND, IF REQUESTED BY
INDEMNITEE, WILL (WITHIN 30 DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN
REQUEST THEREFOR) ADVANCE, TO THE EXTENT NOT PROHIBITED BY LAW, SUCH EXPENSES TO
INDEMNITEE, THAT ARE ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN
CONNECTION WITH ANY ACTION BROUGHT BY INDEMNITEE (I) FOR INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES FROM THE COMPANY UNDER THIS AGREEMENT, (II) TO RECOVER
DAMAGES FOR BREACH OF THIS AGREEMENT, OR (III) RELATED TO ANY DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE POLICIES MAINTAINED BY THE COMPANY, REGARDLESS OF
WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE ENTITLED TO SUCH
INDEMNIFICATION, ADVANCEMENT OF EXPENSES, OR INSURANCE RECOVERY, AS THE CASE MAY
BE.


 


(E)                                  THE COMPANY WILL BE PRECLUDED FROM
ASSERTING IN ANY PROCEEDING COMMENCED PURSUANT TO THIS SECTION 7 THAT THE
PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING, AND
ENFORCEABLE AND WILL STIPULATE IN ANY COURT OF COMPETENT JURISDICTION THAT THE
COMPANY IS BOUND BY ALL THE PROVISIONS OF THIS AGREEMENT.


 


(F)                                    NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO DETERMINATION AS TO ENTITLEMENT TO INDEMNIFICATION
UNDER THIS AGREEMENT WILL BE REQUIRED TO BE MADE PRIOR TO THE FINAL DISPOSITION
OF THE PROCEEDING.


 


8.                                       NON-EXCLUSIVITY; SURVIVAL OF RIGHTS;
INSURANCE; SUBROGATION.


 


(A)                                  THE RIGHTS OF INDEMNIFICATION AS PROVIDED
BY THIS AGREEMENT WILL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS TO WHICH
INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE LAW, THE CERTIFICATE,
THE BYLAWS, ANY AGREEMENT, A VOTE OF STOCKHOLDERS,

 

9

--------------------------------------------------------------------------------



 


A RESOLUTION OF DIRECTORS, OR OTHERWISE.  NO AMENDMENT, ALTERATION, OR REPEAL OF
THIS AGREEMENT OR OF ANY PROVISION OF THIS AGREEMENT WILL LIMIT OR RESTRICT ANY
RIGHT OF INDEMNITEE UNDER THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR
OMITTED BY SUCH INDEMNITEE IN HIS OR HER CORPORATE STATUS PRIOR TO SUCH
AMENDMENT, ALTERATION, OR REPEAL.  TO THE EXTENT THAT A CHANGE IN THE DGCL,
WHETHER BY STATUTE OR JUDICIAL DECISION, PERMITS GREATER INDEMNIFICATION THAN
WOULD BE AFFORDED CURRENTLY UNDER THE CERTIFICATE, THE BYLAWS, OR THIS
AGREEMENT, IT IS THE INTENT OF THE PARTIES TO THIS AGREEMENT THAT INDEMNITEE
WILL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED BY SUCH CHANGE. 
NO RIGHT OR REMEDY CONFERRED BY THIS AGREEMENT IS INTENDED TO BE EXCLUSIVE OF
ANY OTHER RIGHT OR REMEDY, AND EVERY OTHER RIGHT AND REMEDY WILL BE CUMULATIVE
AND IN ADDITION TO EVERY OTHER RIGHT AND REMEDY GIVEN UNDER THIS AGREEMENT OR
NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR OTHERWISE.  THE ASSERTION OR
EMPLOYMENT OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT, OR OTHERWISE, WILL NOT
PREVENT THE CONCURRENT ASSERTION OR EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


 


(B)                                 THE COMPANY HEREBY COVENANTS AND AGREES
THAT, SO LONG AS INDEMNITEE SERVES IN A CORPORATE STATUS AND THEREAFTER SO LONG
AS INDEMNITEE MAY BE SUBJECT TO ANY POSSIBLE PROCEEDING BY REASON OF THE FACT
THAT INDEMNITEE SERVED IN A CORPORATE STATUS, THE COMPANY, SUBJECT TO
SECTION 8(D), WILL MAINTAIN IN FULL FORCE AND EFFECT LIABILITY INSURANCE TO
PROTECT INDEMNITEE FROM PERSONAL LIABILITIES INCURRED BY REASON OF THE FACT THAT
INDEMNITEE IS OR WAS SERVING IN SUCH CAPACITY (“LIABILITY INSURANCE”) IN
REASONABLE AMOUNTS FROM ESTABLISHED AND REPUTABLE INSURERS.


 


(C)                                  IN ALL APPLICABLE POLICIES OF LIABILITY
INSURANCE, INDEMNITEE WILL BE NAMED AS AN INSURED AND WILL BE COVERED BY SUCH
POLICIES IN ACCORDANCE WITH THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE
AVAILABLE FOR ANY DIRECTOR, OFFICER, EMPLOYEE, OR AGENT OR FIDUCIARY UNDER SUCH
POLICY OR POLICIES.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, THE COMPANY
WILL HAVE NO OBLIGATION TO MAINTAIN LIABILITY INSURANCE IF THE COMPANY
DETERMINES IN GOOD FAITH THAT SUCH INSURANCE IS NOT REASONABLY AVAILABLE, THE
PREMIUM COSTS FOR SUCH INSURANCE ARE DISPROPORTIONATE TO THE AMOUNT OF COVERAGE
PROVIDED, THE COVERAGE PROVIDED BY SUCH INSURANCE IS LIMITED BY EXCLUSIONS SO AS
TO PROVIDE AN INSUFFICIENT BENEFIT, OR INDEMNITEE IS COVERED BY SIMILAR
INSURANCE MAINTAINED BY A SUBSIDIARY OF THE COMPANY OR BY ANOTHER PERSON
PURSUANT TO A CONTRACTUAL OBLIGATION OWED TO THE COMPANY.


 


(E)                                  FOLLOWING THE RECEIPT OF A NOTICE OF A
CLAIM PURSUANT TO THE TERMS OF THIS AGREEMENT, THE COMPANY WILL GIVE PROMPT
NOTICE OF THE COMMENCEMENT OF SUCH PROCEEDING TO THE INSURERS IN ACCORDANCE WITH
THE PROCEDURES SET FORTH IN THE RESPECTIVE POLICIES.  THE COMPANY WILL
THEREAFTER TAKE ALL NECESSARY OR DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY,
ON BEHALF OF THE INDEMNITEE, ALL AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING
IN ACCORDANCE WITH THE TERMS OF SUCH POLICIES.


 


(F)                                    IN THE EVENT OF ANY PAYMENT UNDER THIS
AGREEMENT, THE COMPANY WILL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL
OF THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO WILL EXECUTE ALL PAPERS REQUIRED
AND TAKE ALL ACTION NECESSARY TO SECURE SUCH RIGHTS,

 

10

--------------------------------------------------------------------------------



 


INCLUDING EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO
BRING SUIT TO ENFORCE SUCH RIGHTS.


 


(G)                                 THE COMPANY’S OBLIGATION TO INDEMNIFY OR
ADVANCE EXPENSES UNDER THIS AGREEMENT TO INDEMNITEE WHO IS OR WAS SERVING
ANOTHER PERSON IN A CORPORATE STATUS WILL BE REDUCED BY ANY AMOUNT INDEMNITEE
HAS ACTUALLY RECEIVED AS INDEMNIFICATION OR ADVANCEMENT OF EXPENSES FROM SUCH
OTHER PERSON.


 


9.                                       EXCEPTION TO RIGHT OF INDEMNIFICATION.
NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT, THE COMPANY WILL NOT BE
OBLIGATED UNDER THIS AGREEMENT TO MAKE ANY INDEMNIFICATION IN CONNECTION WITH:


 


(A)                                  ANY CLAIM MADE AGAINST INDEMNITEE FOR WHICH
PAYMENT HAS ACTUALLY BEEN MADE TO OR ON BEHALF OF INDEMNITEE UNDER ANY INSURANCE
POLICY OR OTHER INDEMNITY PROVISION, EXCEPT WITH RESPECT TO ANY EXCESS BEYOND
THE AMOUNT PAID UNDER ANY INSURANCE POLICY OR OTHER INDEMNITY PROVISION;


 


(B)                                 ANY CLAIM MADE AGAINST INDEMNITEE FOR AN
ACCOUNTING OF PROFITS MADE FROM THE PURCHASE AND SALE (OR SALE AND PURCHASE) BY
INDEMNITEE OF SECURITIES OF THE COMPANY WITHIN THE MEANING OF SECTION 16(B) OF
THE EXCHANGE ACT OR SIMILAR PROVISIONS OF STATE LAW; OR


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION 7,
ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING) INITIATED BY INDEMNITEE,
INCLUDING ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING) INITIATED BY INDEMNITEE
AGAINST THE COMPANY OR ITS DIRECTORS, OFFICERS, EMPLOYEES, OR OTHER INDEMNITEES,
UNLESS (I) THE BOARD AUTHORIZED THE PROCEEDING (OR SUCH PART OF ANY PROCEEDING)
PRIOR TO ITS INITIATION, (II) SUCH INDEMNIFICATION IS EXPRESSLY REQUIRED TO BE
MADE BY APPLICABLE LAW, OR (III) THE COMPANY PROVIDES THE INDEMNIFICATION, IN
ITS SOLE DISCRETION, PURSUANT TO THE POWERS VESTED IN THE COMPANY UNDER
APPLICABLE LAW.


 


10.                                 DURATION OF AGREEMENT.  ALL AGREEMENTS AND
OBLIGATIONS OF THE COMPANY CONTAINED IN THIS AGREEMENT WILL CONTINUE DURING THE
PERIOD INDEMNITEE IS AN OFFICER OR DIRECTOR OF THE COMPANY (OR IS OR WAS SERVING
AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF
ANOTHER PERSON) AND WILL CONTINUE THEREAFTER SO LONG AS INDEMNITEE IS, OR MAY BE
MADE, THE SUBJECT TO ANY PROCEEDING (OR ANY PROCEEDING COMMENCED UNDER
SECTION 7) BY REASON OF HIS OR HER CORPORATE STATUS, REGARDLESS OF WHETHER HE OR
SHE IS ACTING OR SERVING IN ANY SUCH CAPACITY AT THE TIME ANY LIABILITY OR
EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION CAN BE PROVIDED UNDER THIS
AGREEMENT.  THIS AGREEMENT WILL BE BINDING UPON AND INURE TO THE BENEFIT OF AND
BE ENFORCEABLE BY THE PARTIES AND THEIR RESPECTIVE SUCCESSORS (INCLUDING ANY
DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO
ALL OR A MAJORITY OF THE BUSINESS OR ASSETS OR INCOME OR REVENUE GENERATING
CAPACITY OF THE COMPANY), ASSIGNS, SPOUSES, HEIRS, EXECUTORS, AND PERSONAL AND
LEGAL REPRESENTATIVES.

 


11.                                 RESERVED.

 

11

--------------------------------------------------------------------------------


 


12.                                 ENFORCEMENT.


 


(A)                                  THE COMPANY EXPRESSLY CONFIRMS AND AGREES
THAT IT HAS ENTERED INTO THIS AGREEMENT AND ASSUMES THE OBLIGATIONS IMPOSED ON
IT BY THIS AGREEMENT IN ORDER TO INDUCE INDEMNITEE TO SERVE AS AN OFFICER OR
DIRECTOR OF THE COMPANY, AND THE COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING
UPON THIS AGREEMENT IN SERVING AS AN OFFICER OR DIRECTOR OF THE COMPANY.


 


(B)                                 SUBJECT TO SECTION 8(A) HEREOF, THIS
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE MATTER HEREOF AND SUPERSEDES ALL PRIOR WRITTEN AND ORAL, AND
CONTEMPORANEOUS ORAL, AGREEMENTS, NEGOTIATIONS, AND UNDERSTANDINGS, EXPRESS OR
IMPLIED, BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  THIS
SECTION 12(B) WILL NOT BE CONSTRUED TO LIMIT ANY OTHER RIGHTS INDEMNITEE MAY
HAVE UNDER THE CERTIFICATE, THE BYLAWS, APPLICABLE LAW OR OTHERWISE.


 


13.                                 PERIOD OF LIMITATIONS.  NO LEGAL ACTION MAY
BE BROUGHT AND NO CAUSE OF ACTION MAY BE ASSERTED BY OR IN THE RIGHT OF THE
COMPANY AGAINST INDEMNITEE, INDEMNITEE’S ESTATE, SPOUSE, HEIRS, EXECUTORS, OR
PERSONAL OR LEGAL REPRESENTATIVES AFTER THE EXPIRATION OF TWO YEARS FROM THE
DATE OF ACCRUAL OF SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE OF ACTION OF THE
COMPANY WILL BE EXTINGUISHED AND DEEMED RELEASED, UNLESS ASSERTED BY THE TIMELY
FILING OF A LEGAL ACTION WITHIN SUCH TWO YEAR PERIOD; PROVIDED, HOWEVER, THAT IF
ANY SHORTER PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE TO ANY SUCH CAUSE OF
ACTION, SUCH SHORTER PERIOD WILL GOVERN.


 


14.                                 DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT:


 


(A)                                  “CORPORATE STATUS” DESCRIBES THE STATUS OF
A PERSON WHO IS OR WAS A DIRECTOR, OFFICER, MANAGER, PARTNER, TRUSTEE, EMPLOYEE,
AGENT, OR FIDUCIARY OF THE ENTERPRISE THAT SUCH PERSON IS OR WAS SERVING AT THE
EXPRESS REQUEST OF THE COMPANY AND INCLUDES, WITHOUT LIMITATION, THE STATUS OF
SUCH PERSON AS AN ADVISOR TO THE ENTERPRISE PRIOR TO THE COMMENCEMENT OF SERVICE
IN ANY OTHER CORPORATE STATUS.


 


(B)                                 “CHANGE IN CONTROL” WILL BE DEEMED TO OCCUR
UPON THE EARLIEST TO OCCUR AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE
FOLLOWING EVENTS:


 


(I)                                     ANY ACQUIRING PERSON IS OR BECOMES THE
BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING MORE THAN 50% OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES;


 


(II)                                  DURING ANY PERIOD OF TWO CONSECUTIVE YEARS
(NOT INCLUDING ANY PERIOD PRIOR TO THE EXECUTION OF THIS AGREEMENT), INDIVIDUALS
WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD, AND ANY NEW DIRECTOR
(OTHER THAN A DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO AN AGREEMENT
WITH THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN PARAGRAPHS (I), (III) OR
(IV) OF THIS DEFINITION) WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION
BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF
THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF
THE PERIOD OR WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO
APPROVED, CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS
OF THE BOARD;

 

12

--------------------------------------------------------------------------------



 


(III)                               THE EFFECTIVE DATE OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER PERSON, OTHER THAN A MERGER OR
CONSOLIDATION THAT WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE SURVIVING ENTITY) MORE THAN 50% OF THE COMBINED VOTING POWER
OF THE VOTING SECURITIES OF THE SURVIVING PERSON OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION AND WITH THE POWER TO ELECT AT LEAST A MAJORITY OF
THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF SUCH SURVIVING PERSON;


 


(IV)                              THE APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY OF A COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR A MAJORITY OF THE COMPANY’S ASSETS OR
INCOME OR REVENUE-GENERATING CAPACITY; OR


 


(V)                                 THERE OCCURS ANY OTHER EVENT OF A NATURE
THAT WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A
OF REGULATION 14A (OR A RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR
FORM) PROMULGATED UNDER THE EXCHANGE ACT, WHETHER OR NOT THE COMPANY IS THEN
SUBJECT TO SUCH REPORTING REQUIREMENT.


 

For purposes of the foregoing, the following terms will have the following
meanings:

 

(A)                              “Acquiring Person” will mean a “person” or
“group” within the meaning of Sections 13(d) and 14(d) of the Exchange Act;
provided, however, that Acquiring Person will exclude (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, and (iii) any Person owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(B)                                “Beneficial Owner” will have the meaning
given to such term in Rule 13d-3 under the Exchange Act; provided, however, that
Beneficial Owner will exclude any Person otherwise becoming a Beneficial Owner
by reason of the stockholders of the Company approving a merger of the Company
with another Person.

 


(C)                                  “DISINTERESTED DIRECTOR” MEANS A DIRECTOR
OF THE COMPANY WHO IS NOT AND WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF
WHICH INDEMNIFICATION IS SOUGHT BY INDEMNITEE.


 


(D)                                 “ENTERPRISE” MEANS THE COMPANY AND ANY OTHER
PERSON THAT INDEMNITEE IS OR WAS SERVING AT THE EXPRESS REQUEST OF THE COMPANY.


 


(E)                                  “EXCHANGE ACT” MEANS THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

13

--------------------------------------------------------------------------------



 


(F)                                    “EXPENSES” INCLUDE ALL REASONABLE
ATTORNEYS’ FEES, RETAINERS, COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS,
WITNESS FEES, TRAVEL EXPENSES, DUPLICATING COSTS, PRINTING AND BINDING COSTS,
TELEPHONE CHARGES, POSTAGE, DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS
OR EXPENSES OF THE TYPES CUSTOMARILY INCURRED IN CONNECTION WITH PROSECUTING,
DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING, PARTICIPATING, OR
BEING OR PREPARING TO BE A WITNESS IN A PROCEEDING, INCLUDING REASONABLE
COMPENSATION FOR TIME SPENT BY INDEMNITEE IN CONNECTION WITH THE PROSECUTION,
DEFENSE, PREPARATION TO PROSECUTE OR DEFEND, INVESTIGATION, PARTICIPATION,
PREPARATION OR INVOLVEMENT AS A WITNESS, OR APPEAL OF A PROCEEDING OR ACTION FOR
INDEMNIFICATION FOR WHICH INDEMNITEE IS NOT OTHERWISE COMPENSATED BY THE COMPANY
OR ANY THIRD PARTY.  “EXPENSES” ALSO INCLUDE EXPENSES INCURRED IN CONNECTION
WITH ANY APPEAL RESULTING FROM ANY PROCEEDING, INCLUDING WITHOUT LIMITATION THE
PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING TO ANY COST BOND, SUPERSEDEAS
BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT.  “EXPENSES,” HOWEVER, DO NOT
INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR THE AMOUNT OF JUDGMENTS OR
FINES AGAINST INDEMNITEE.


 


(G)                                 “INDEPENDENT COUNSEL” MEANS A LAW FIRM, OR A
MEMBER OF A LAW FIRM, THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND
NEITHER PRESENTLY IS, NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO
REPRESENT:  (I) THE COMPANY OR INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH
PARTY (OTHER THAN WITH RESPECT TO MATTERS CONCERNING INDEMNITEE UNDER THIS
AGREEMENT OR OF OTHER INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS), OR
(II) ANY OTHER PARTY TO THE PROCEEDING GIVING RISE TO A CLAIM FOR
INDEMNIFICATION UNDER THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, THE TERM
“INDEPENDENT COUNSEL” WILL NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE
STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF
INTEREST IN REPRESENTING EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO
DETERMINE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT.


 


(H)                                 “PERSON” MEANS ANY INDIVIDUAL, CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST, BENEFIT PLAN, GOVERNMENTAL OR
QUASI-GOVERNMENTAL AGENCY, AND ANY OTHER ENTITY, PUBLIC OR PRIVATE.


 


(I)                                     “PROCEEDING” INCLUDES ANY THREATENED,
PENDING, OR COMPLETED ACTION, CLAIM, SUIT, ARBITRATION, ALTERNATE DISPUTE
RESOLUTION MECHANISM, INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING, OR ANY
OTHER ACTUAL, THREATENED, OR COMPLETED PROCEEDING, WHETHER BROUGHT BY OR IN THE
RIGHT OF THE COMPANY OR OTHERWISE AND WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
OR INVESTIGATIVE, IN WHICH INDEMNITEE WAS, IS OR WILL BE INVOLVED AS A PARTY OR
OTHERWISE, BY REASON OF THE FACT THAT INDEMNITEE IS OR WAS ACTING IN HIS OR HER
CORPORATE STATUS, BY REASON OF ANY ACTION TAKEN BY HIM OR HER OR OF ANY INACTION
ON HIS OR HER PART WHILE ACTING IN HIS OR HER CORPORATE STATUS; IN EACH CASE
WHETHER OR NOT HE OR SHE IS ACTING OR SERVING IN ANY SUCH CAPACITY AT THE TIME
ANY LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION CAN BE PROVIDED
UNDER THIS AGREEMENT; INCLUDING ANY PROCEEDING PENDING ON OR BEFORE THE DATE OF
THIS AGREEMENT, BUT EXCLUDING ANY PROCEEDING INITIATED BY AN INDEMNITEE PURSUANT
TO SECTION 7 OF THIS AGREEMENT TO ENFORCE HIS OR HER RIGHTS UNDER THIS
AGREEMENT.


 


15.                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT WILL IN NO WAY AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION.  WITHOUT

 

14

--------------------------------------------------------------------------------



 


LIMITING THE GENERALITY OF THE FOREGOING, THIS AGREEMENT IS INTENDED TO CONFER
UPON INDEMNITEE INDEMNIFICATION RIGHTS TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW.  IN THE EVENT ANY PROVISION OF THIS AGREEMENT CONFLICTS WITH ANY
APPLICABLE LAW, SUCH PROVISION WILL BE DEEMED MODIFIED, CONSISTENT WITH THE
AFOREMENTIONED INTENT, TO THE EXTENT NECESSARY TO RESOLVE SUCH CONFLICT.


 


16.                                 MODIFICATION AND WAIVER.  NO SUPPLEMENT,
MODIFICATION, TERMINATION, OR AMENDMENT OF THIS AGREEMENT WILL BE BINDING UNLESS
EXECUTED IN WRITING BY EACH OF THE PARTIES.  NO WAIVER OF ANY OF THE PROVISIONS
OF THIS AGREEMENT WILL BE DEEMED OR WILL CONSTITUTE A WAIVER OF ANY OTHER
PROVISIONS OF THIS AGREEMENT (WHETHER OR NOT SIMILAR) NOR WILL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.  THIS AGREEMENT CANNOT BE MODIFIED OR AMENDED,
OR ANY PROVISION OF THIS AGREEMENT WAIVED, BY COURSE OF CONDUCT.


 


17.                                 NOTICE BY INDEMNITEE.  INDEMNITEE AGREES
PROMPTLY TO NOTIFY THE COMPANY IN WRITING UPON BEING SERVED WITH OR OTHERWISE
RECEIVING ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT, INFORMATION,
OR OTHER DOCUMENT RELATING TO ANY PROCEEDING OR MATTER THAT MAY BE SUBJECT TO
INDEMNIFICATION COVERED UNDER THIS AGREEMENT.  THE FAILURE TO SO NOTIFY THE
COMPANY WILL NOT RELIEVE THE COMPANY OF ANY OBLIGATION THAT IT MAY HAVE TO
INDEMNITEE UNDER THIS AGREEMENT UNLESS AND ONLY TO THE EXTENT THAT SUCH FAILURE
OR DELAY MATERIALLY PREJUDICES THE COMPANY.


 


18.                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS GIVEN OR MADE PURSUANT TO THIS AGREEMENT WILL BE IN WRITING AND
WILL BE DEEMED EFFECTIVELY GIVEN:  (A) UPON PERSONAL DELIVERY TO THE PARTY TO BE
NOTIFIED, (B) WHEN SENT BY CONFIRMED ELECTRONIC MAIL OR FACSIMILE IF SENT DURING
NORMAL BUSINESS HOURS OF THE RECIPIENT, AND IF NOT SO CONFIRMED, THEN ON THE
NEXT BUSINESS DAY, (C) FIVE DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (D) ONE DAY AFTER
DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT DAY
DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS WILL BE
SENT:


 


(A)                                  TO INDEMNITEE AT THE ADDRESS SET FORTH
BELOW INDEMNITEE’S SIGNATURE HERETO.

 

15

--------------------------------------------------------------------------------


 


(B)                                TO THE COMPANY AT:


 

Waddell & Reed Financial, Inc.

6300 Lamar Avenue

Overland Park, Kansas 66202

Attention: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 


19.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS
AGREEMENT MAY ALSO BE EXECUTED AND DELIVERED BY FACSIMILE SIGNATURE OR OTHER
ELECTRONIC MEANS AND IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED
AN ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


20.                                 RULES OF CONSTRUCTION.


 


(A)                                  THE HEADINGS OF THE PARAGRAPHS OF THIS
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT BE DEEMED TO CONSTITUTE
PART OF THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


(B)                                 TIME IS OF THE ESSENCE WITH RESPECT TO THIS
AGREEMENT.


 


(C)                                  UNLESS THE CONTEXT OTHERWISE REQUIRES,
REFERENCES TO “SECTIONS” ARE TO SECTIONS OF THIS AGREEMENT.


 


(D)                                 THIS AGREEMENT WILL BE LIBERALLY CONSTRUED
IN FAVOR OF INDEMNITEE.


 


(E)                                  USE OF THE WORD “OR” WILL NOT BE EXCLUSIVE.


 


(F)                                    USE OF DEFINED TERMS IN THE SINGULAR WILL
INCLUDE THE PLURAL, AND VICE VERSA.


 


21.                                 GOVERNING LAW AND CONSENT TO JURISDICTION. 
THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES WILL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA AND THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ITS
CONFLICT OF LAWS RULES OR ANY OTHER PRINCIPLE THAT COULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. THE COMPANY AND INDEMNITEE
HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREE THAT ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT WILL BE BROUGHT ONLY IN THE
CHANCERY COURT OF THE STATE OF DELAWARE (THE “DELAWARE COURT”), AND NOT IN ANY
OTHER STATE OR FEDERAL COURT IN THE UNITED STATES OF AMERICA OR ANY COURT IN ANY
OTHER COUNTRY, (II) CONSENT TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
DELAWARE COURT FOR PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, (III) APPOINT, TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, THE
CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, NEW CASTLE COUNTY,
DELAWARE 19801, AS SUCH PARTY’S AGENT IN THE STATE OF DELAWARE FOR ACCEPTANCE OF
LEGAL PROCESS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING AGAINST SUCH
PARTY WITH THE SAME LEGAL FORCE AND VALIDITY AS IF SERVED UPON SUCH PARTY
PERSONALLY WITHIN THE STATE OF DELAWARE,

 

16

--------------------------------------------------------------------------------



 


(IV) WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING
IN THE DELAWARE COURT, AND (V) WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE, ANY
CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE DELAWARE COURT HAS BEEN
BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM.


 

 

[Signature page follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

 

 

WADDELL & REED FINANCIAL, INC.

 

 

 

 

 

By:

 

 

Name: Henry J. Herrmann

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

Name:

 

Address:

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------